People v Stanford (2018 NY Slip Op 00853)





People v Stanford


2018 NY Slip Op 00853


Decided on February 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2016-02178
 (Ind. No. 3791/15)

[*1]The People of the State of New York, respondent,
vAllen Stanford, appellant.


Paul Skip Laisure, New York, NY, for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Alexander Brennan on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Joseph Gubbay, J.), rendered February 17, 2016, convicting him of criminal mischief in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review two orders of protection issued at the time of sentencing.
ORDERED that upon the appeal from the judgment, the order of protection issued in favor of Angel Serreiras is vacated, as a matter of discretion in the interest of justice; and it is further,
ORDERED that the judgment is affirmed.
The defendant contends, and the People acknowledge, that the order of protection issued in favor of Angel Serreiras must be vacated because such person does not exist and the other order is a duplicate of the order of protection, except that it misspelled the name of the person in whose favor the order was issued. Accordingly, we vacate this order of protection, as it was the result of a clerical error.
Contrary to the defendant's contentions, the Supreme Court properly issued the remaining order of protection, as the person in whose favor that order was issued was the custodian of the subject damaged property (see  CPL 530.13[4]; cf. People v Creighton , 298 AD2d 774, 776).
DILLON, J.P., BALKIN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court